Tii.ghman C. J.
The rule of this court has been, since the case of Millar v. Hall, to discharge on common bail, unless the state,-under which the discharge was given, refuses to extend the same courtesy to the citizens of this state. But I think it fair to presume, unless some reason is shewn to the contrary, that such courtesy is extended; and such has been the course hitherto pursued by the court, where discharges have been pleaded under the laws of our sister states.
Per Curiam.
Rule absolute.